Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-4 in the reply filed on 5/4/22 is acknowledged.
Claims 5-7 are cancelled in the amendment filed on 5/4/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  Line 2,  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The limitation “ or similar” is vague and indefinite because it is unclear the type of product that is encompassed in the language “ or similar”.  What product would be considered as similar.  Lines 4-6 are vague and indefinite.  The step of “ formation of a sourdough” is vague and indefinite because it is not clear if sourdough is formed or that sourdough is an ingredient.  It is also unclear what is intended by sourdough because there is no limitation in the claim to define any sourdough culture or to define what sourdough encompasses.  The limitation of “ croissant flour” is vague and indefinite because it is unclear what is intended or meant by it.  What would be considered as croissant flour.  It is unclear what “ 340/360W” means.  W normally means flour strength; but it is unclear what is meant by the fraction 340/360.  It is unclear what the 400 grams of sourdough indicate because the step is recited as formation of sourdough.  It is also unclear what is intended by sourdough there is no ingredients defined for the sourdough.  Lines 7-8, it is unclear what “ 20’ “ mean.  The recitation of “ the final temperature” does not have antecedent basis.  Lines 9-10 are vague and indefinite.  The step of leaving to rest is indefinite because it is unclear what is being left to rest and the term “ ambient temperature” is vague and indefinite because ambient temperature can vary depending on the environment.  It is unclear what temperature would be considered as ambient temperature.  The step of “ keeping in the refrigerator” is vague and indefinite because it is unclear what is being refrigerated.  Line 11, the step of “ sheeting and portioning as required with 1000 grams of butter” is vague and indefinite.  It is not clear what is being sheeted and what does portioning with 1000grams butter encompass.  The language “ as required” is vague and indefinite because it is unclear what it means. Is the step optional or what?  Line 12, the step of “ placing in a retarder-proofer” is vague and indefinite because it is not clear what is being placed in the proofer.  The same problem is noted for the baking step on line 13. It is unclear what 14/16’ or 12/13’ indicates.
In claim 2, the recitation of “ the quantity of sugar, milk and eggs” does not have antecedent basis.  It is not clear what quantity the claim is referring to.
Claim 3 is vague and indefinite.  It is not clear what “ the latter is enriched” referred to.  Furthermore, it is unclear what is meant by enriched with thickeners and emulsifiers because there is no recitation that the ice cream contains thickeners and emulsifier.  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 4, the recitation of “ the low temperature of the ice cream in the mixture” does not have proper antecedent basis.  It is also unclear because claim 1 does not recite that any temperature for the ice cream.  It is also unclear what would be considered as low temperature.  The term “low” is relative.  The limitation “ the temperature of the mixture is kept under control” is vague and indefinite because it is not clear what kept under control encompasses or means.  What would be considered as kept under control.  Also, the recitation of “ the temperature” does not have proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over recipe for Home Croissant ( the date is not printed on the recipe; however, the comments relating to the recipe went back to June 2013) in view of the recipe for Ice cream Bread ( the comments relating to the recipe went back to March 25/18).
The claims have many indefinite issues as set forth in the 112 rejection above.  For prior art application, it is interpreted “ sourdough” as just dough because there is no limitation to set forth a sourdough, “ croissant flour” is just flour , 20’ is assumed to be the time, W is the strenght.
For claims 1-4, the recipe teaches to make croissant by mixing milk, sugar, yeast,flour and salt, forming a dough, refrigerating the dough, sheeting the dough with butter, shaping the dough ,proofing the shaped dough and baking in an oven at 375 degrees F.
The recipe does not teach using ice cream, the amounts of ingredients, adding malt, the temperature and time as in claim 1 and the features as in claims 2-4.
The recipe for ice cream bread teaches to use ice cream with flour to make bread dough which is then baked. 
Both recipes are directed to making baked bread product.  It is know in the art to use ice cream as source of liquid in making bread.  It would have been obvious to one skilled in the art to use ice cream instead of milk in the croissant recipe as substituting known ingredient to perform the same function of providing fluid source to the mixture.  The making of croissant is known.  It would have been obvious to one skilled in the art to vary the amounts of ingredients and processing parameters such as time and temperature to obtain the most optimum product.  It would have been obvious to add malt as it is a known flavoring. It would have been obvious to one skilled in the art to determine the flour strength that is optimum for croissant.   When ice cream is used as the liquid source, it is obvious the same features as in claims 2-4 are present because the same ingredient is used. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
                    This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A 
 (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 7, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793